Citation Nr: 1039552	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-23 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1998 TO 
August 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, as part of the Benefits Delivery at Discharge (BDD) 
program.  The purpose of the BDD program is to help ensure a 
smooth transition from military to civilian status by allowing 
service members to file pre-discharge claims for disability 
compensation with VA.  In order to facilitate the quick 
processing of claims under the BDD program, the Virtual VA 
paperless claims processing system is utilized.  Instead of 
paper, a highly secured electronic repository is used to store 
and review every document involved in the claims process.  The 
use of this system allows VA to leverage information technology 
in order to more quickly and accurately decide a Veteran's claim 
for benefits.  

Because the current appeal was processed as part of the Virtual 
VA system, any future consideration of this appellant's case 
should take into consideration the existence of this electronic 
record. 


FINDINGS OF FACT

1.  The competent evidence does not establish that the Veteran 
has a current bilateral hearing loss disability that is related 
to military service.

2.  The competent and credible evidence demonstrates that the 
Veteran has recurrent tinnitus which manifested during service 
and has been continuous ever since.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active military service, nor may it be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2010).  

2.  Tinnitus was incurred during the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

Review of the claims file reflects that VA's duty to notify 
requirements were fulfilled when the Veteran submitted his claim 
for compensation to the VA.  See generally Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  In this regard, the Veteran 
acknowledged receipt of a VCAA notice that was sent along with 
his application for VA benefits in a signed statement dated in 
April 2007.  Since this VCAA notice was provided to the Veteran 
prior to the September 2007 rating decision, it is timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and obtaining a VA examination and/or 
opinion when necessary.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment 
records are associated with the claims file; he has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding these claims.  

A VA audiological examination was provided in conjunction with 
the issues on appeal for the specific purpose of determining the 
existence and etiology of any claimed hearing loss or tinnitus.  
Pertinent to the Board's analysis, the examination report 
reflects findings relevant to the issues on appeal.  It 
acknowledges that the claims file was not made available to the 
examiner and that no etiological opinion was provided regarding 
any claimed hearing loss.  However, a review of the claims file 
was not necessary to provide an adequate examination because the 
May 2007 VA examination report reflects that the examiner found 
no current hearing loss disability.  This diagnostic finding was 
consistent with the medical evidence contained in the Veteran's 
service treatment records.  Furthermore, absent a current 
disability, there was no need for an etiological opinion.  As 
such, the Board finds that the Veteran has been provided with an 
examination that is adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Analysis

In April 2007, the Veteran submitted an original application for 
VA compensation benefits, seeking service connection for hearing 
loss and tinnitus.  He asserted throughout this appeal that he 
was exposed to significant noise while performing his duties as 
an airplane mechanic and that he noticed a gradual decline in his 
hearing during service.  At the May 2007 VA examination, the 
Veteran reported that he has also experienced a chronic, 
intermittent ringing in his ears for approximately two years.  

Pertinent VA law and regulations provide that service connection 
may be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires 
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.303(d).  Alternatively, service connection may be established 
either by showing that a chronic disability or disease was 
incurred during service and later manifestations of such chronic 
disability or disease are not due to intercurrent cause(s) or 
that a disorder or disease was incurred during service and there 
is evidence of continuity of symptomatology which supports a 
finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Bilateral Hearing Loss

Initially, the Board notes that in order to prevail on the issue 
of service connection there must be competent evidence of a 
current disability at some point during a veteran's appeal.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. 
Nicholson, 21 Vet App 319 (2007) (requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim").

With respect to hearing loss, the law provides that impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Hensley v. Brown, 5 Vet App 155 (1993); 38 C.F.R. 
§ 3.385 (2010).  See also Palczewski v. Nicholson, 21 Vet. App. 
174 (2007) (VA's interpretation of a hearing disability as 
expressed in the explanatory statement of § 3.385 is reasonable).  

In the present case, none of the competent medical evidence of 
record indicates that the Veteran has hearing loss which 
constitutes a disability for VA purposes in either ear.  Despite 
lay assertions by the Veteran that his service treatment records 
contain evidence of a 45 decibel loss during service, service 
audiograms completed in July 1999, September 2000, October 2000, 
and October 2001, as well as the May 2007 VA examination report, 
all show pure tone threshold results of less than 40 decibels in 
the relevant frequencies.  There is also no evidence of auditory 
thresholds of 26 decibels or greater for at least three relevant 
frequencies or speech recognition scores of 94 percent or less.  

The Board acknowledges that the Veteran is competent as a lay 
person to provide lay evidence that he has difficulty hearing.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a 
lay person is competent to report information of which he has 
personal knowledge, i.e., information that he can gather through 
his senses).  However, medical, and not lay, evidence is required 
to determine whether his hearing loss constitutes a disability 
for compensation purposes.  See Hensley v. Brown, 5 Vet App 155 
(1993); 38 C.F.R. § 3.385.  See also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As such evidence is not of record, the 
Board finds that a preponderance of the evidence is against this 
claim and the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Veteran may always advance a new claim should 
his hearing loss worsen in the future; however, based on the 
current record, the issue of entitlement to service connection 
for bilateral hearing loss must be denied.  

Tinnitus

Turning to his claimed tinnitus, the Board observes that the 
Veteran described experiencing ringing in his ears approximately 
once a week at ten-minute intervals for the past two years at his 
May 2007 VA examination.  Service treatment records further show 
that he reported developing "intermittent tinnitus" sometime 
between undergoing a July 2006 physical examination and 
completing a March 2007 medical history form.  

Initially, the Board observes that tinnitus is a condition that 
is capable of lay observation.  Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Thus, lay evidence is competent and sufficient to establish a 
diagnosis during service.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).  Regardless, the May 2007 VA 
examiner, following an audiological evaluation of the Veteran, 
indicated in the "[d]iagnostic and clinical tests" section of 
the report that the Veteran "has tinnitus reported as occurring 
intermittently in both ears."  

The Board acknowledges that it was also the VA examiner's opinion 
that "[t]he reported frequency and duration of [tinnitus] 
episodes is consistent with normal ear function and [therefore] 
should not be considered for rating purposes."  Review of the 
Schedule for Rating Disabilities (Part 4, Title 38 of the United 
States Code of Federal Regulations) reflects that there is no 
distinction made between tinnitus "consistent with normal ear 
function" and tinnitus resulting from other etiologies, 
including acoustic trauma.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2010).  Rather, the relevant inquiry is whether the Veteran 
has tinnitus and whether such tinnitus is "recurrent."  See id.  

As discussed above, the Veteran has presented lay evidence that 
his tinnitus recurs approximately once a week, and has done so 
since approximately late-2006/early-2007.  The Board has 
previously discussed the competency of these statements, and it 
finds no reason to doubt the credibility of such statements as 
the Veteran has been consistent in his contentions throughout 
this appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is 
the responsibility of the Board to assess the credibility and 
weight to be given the evidence).   

In sum, the record contains competent evidence that the Veteran 
has tinnitus which first manifested during active duty service 
and has been recurrent on a weekly basis ever since.  Under these 
circumstances, and granting the Veteran the benefit of any doubt 
in this matter, the Board finds that service connection is 
warranted for tinnitus.  See 38 C.F.R. § 3.303(b); see also 
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53. 




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


